ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Note(s):  Claims 1-13 are pending.

APPLICANT’S INVENTION
The instant invention is directed to a method of labeling as set forth in independent claim 1.  In addition, the instant application contains claims directed to compounds as set forth in independent claim 10.  Furthermore, the instant application has claims directed to compositions as set forth in independent claim 11.
	Note(s):  Due to the ambiguity of independent claim 1, the claim was examined as the following:  ‘A method of labeling a quinone-containing compound comprising (a) reacting a compound of Formula I, 
    PNG
    media_image1.png
    137
    167
    media_image1.png
    Greyscale
, with a quinone compound of Formula II, 
    PNG
    media_image2.png
    140
    296
    media_image2.png
    Greyscale
, wherein Z is selected from the group consisting of a biomolecule, a fluorescent dye, or a nanoparticle; M is a radioisotope; L is selected from the group consisting of CH2, -COO-, or –CONH-; and b is 0 or an integer from 1 to 10’.

APPLICANT’S ELECTION
Applicant’s election of Group I (claims 1-9) in the reply filed on 11/19/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Thus, the restriction is still deemed proper and is made FINAL.

WITHDRAWN CLAIMS
Claims 10-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-9:  Independent claim 1 is ambiguous because claim 1, line 1, discloses that the method is ‘for labeling a radioisotope’.  This phrase is ambiguous because a ‘radioisotope’ is generally used for radiolabeling compounds as it is the labeling moiety.  Applicant is respectfully requested to clarify the claimed invention in order that one may readily ascertain what is being claimed.  Furthermore, it is unclear how one is labeling the ‘radioisotope’ itself.  Since claims 2-9 depend upon independent claim 1 for clarity, those claims are also vague and indefinite.
Claim 2-3 and 6:  The claim recites the limitation "the following formula" in lines 2-3 and 6.  There is insufficient antecedent basis for this limitation in the claim.

ABSTRACT
The abstract of the disclosure is objected to because the abstract is too long.  Specifically, according to MPEP 608.01(b), the abstract should be in narrative form and generally limited to a single paragraph, preferably within the range of 50-150 words in length.  The abstract should not exceed 15 lines of text or 150 words.  Correction is required.  See MPEP § 608.01(b).

PRIORITY DOCUMENT
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

COMMENTS/NOTES
It is duly noted that Applicant has submitted a copy of the priority document.  However, the document is not in English.  In addition, an English equivalent of the priority document is not of record.  As a result, one could not ascertain that the full scope of the instant invention is supported by the priority document.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        December 4, 2021